Citation Nr: 1723619	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  14-21 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active service from December 1966 to November 1968. 

These matters are before the Board of Veterans Appeals (Board) on appeal of a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board notes that the issue was previously remanded by the Board in January 2016.  At that time, entitlement to service connection for chronic obstructive pulmonary disorder (COPD) was also on appeal.  The claim for service connection for COPD was granted in a subsequent July 2016 rating decision and is no longer on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2016 decision, the Board remanded the claim for a new VA opinion as to whether the Veteran's hearing loss was caused by his active service.  The Board specifically noted that under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board requested the VA examiner to consider Ledford in his or her opinion.  The AOJ obtained an additional VA opinion dated in March 2016.  The examiner reviewed the claims file and stated that as the Veteran's separation audiogram revealed hearing within normal limits, it is less likely as not that the Veteran's current hearing loss is related to or caused by or otherwise etiologically related to service, to include in-service noise exposure.  The examiner gave no other rationale for the opinion.  As the examiner did not discuss the Veteran's competent and credible statements that he had noise exposure in service and failed to provide an adequate rationale for the expressed opinion, the Board finds that an additional examination with opinion is required to address the nature and etiology of the Veteran's hearing loss disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Update VA treatment records.

2.  Thereafter, schedule the Veteran for an additional examination regarding the clam for hearing loss.  After reviewing the record,  the examiner is asked to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss is caused by or otherwise etiologically related to service, to include in-service noise exposure.

The examiner must note that, under applicable law, the absence of in-service evidence of a hearing loss disability is not fatal to a service connection claim.  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  In this case, the Veteran is considered competent and credible in his contention that he was exposed to noise from artillery fire during active service.  His lay testimony must be considered in the examiner's opinion and the examiner must provide a complete rationale on the opinion of whether the Veteran's post-service development of a hearing loss disability was caused by in-service noise exposure.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given. 

3.  After completion of the above, review the expanded record, including the evidence entered since the Supplemental Statement of the Case, and determine whether service connection may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


